DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims pending: 1-19 and 21.  They comprise of 3 groups:
(1) Apparatus1: 1-9, and   
(2) Method1: 10-18, and
(3) Article1: 19 and 21.
All appear to have similar scope and will be rejected together.

As of May 25, 2022, amended independent claim 1 is as followed:

1. (Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
	[1] receive an enrollment management request data object comprising a subscriber data object indicative of a device protection program and comprising a subscriber identifier data object;
[2] transmit a third-party enrollment status request data object to a third-party device management system, the third-party enrollment status request data object being associated with the subscriber identifier data object; 
[3] receive a third-party enrollment status response data object from the third-party device management system, the third-party enrollment status response data object comprising third- party enrollment status data object;
[4] compare the third-party enrollment status response data object representing a third-party enrollment status with a second enrollment status data object representing an enrollment status in a device protection program management system;
[5] detect a network communication synchronization error based on a difference between the third-party enrollment status data object representing the third-party enrollment status and the second enrollment status data object representing the enrollment status in the device protection program management system; and
[6] initiate a system synchronization event based on the network communication synchronization error.
Note: for referential purpose, numbers [1]-[6] are added to the beginning of each step.


Claim Rejections - 35 USC § 112
Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claims 1, 10 and 19, the relationship between steps [1]-[2] and [3]-[6] is vague.  Steps [1]-[2] deals with receiving and transmitting “response” data object of a subscriber identifier (identity).  Steps [3]-[6] are silent with respect to the “identity” of the subscriber so it’s not clear the relationship of between steps [1]-[6].  
2) In independent claims 1, 10 and 19, steps [5]-[6] is vague because step [6] calls for “initiate a system synchronization event” and it’s not clear what items or features of the system are being synchronized? In other word, “synchronizing what?” or “what is the event being synchronized?”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-6 and 8 (apparatus), and respective 10-15 and 17 (method) are rejected under 35 pre-AIA  U.S.C. 103(a) as being un-patentable over:
Name					Publication
(1) OZANIAN				US 2020/0.322.800, and
(2) OBERHEIDE et al.		US 2015/0.046.989, and  
	(3) SINGH et al.			US 5,758,083.
As for independent claims 1 and 10, OZANIAN teaches a method and an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
	
    PNG
    media_image1.png
    266
    449
    media_image1.png
    Greyscale


	[1] receive an enrollment management request data object comprising a subscriber data object indicative of a device protection program and comprising a subscriber identifier data object;
	{see Fig. 5A, 504 A “Receive User credentials”, 516A, “Account successfully created?”}
	
    PNG
    media_image2.png
    561
    378
    media_image2.png
    Greyscale

[2] transmit a third-party enrollment status request data object to a third-party device management system, the third-party enrollment status request data object being associated with the subscriber identifier data object; 

    PNG
    media_image3.png
    242
    450
    media_image3.png
    Greyscale

[3] receive a third-party enrollment status response data object from the third-party device management system, the third-party enrollment status response data object comprising third- party enrollment status data object;
[0093 “user credentials may be submitted … to a remote system (e.g. a data exchange facilitator cloud-based computer system….”]
[4] compare the third-party enrollment status response data object representing a third-party enrollment status with a second enrollment status data object representing an enrollment status in a device protection program management system;
[0093 …do not match those associated with the user record…”]
[5] detect a network communication synchronization error based on a difference between the third-party enrollment status data object representing the third-party enrollment status and the second enrollment status data object representing the enrollment status in the device protection program management system; and
[0093… if the credentials are not correct (e.g., do not match those associated with the user record) an error notification may be transmitted to the user device,…]

[6] initiate a system updating event based on the network notification error.

    PNG
    media_image4.png
    563
    620
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    210
    451
    media_image5.png
    Greyscale

	“628”: “update data status in database.”	
OZANIAN fairly teaches the claimed invention except for the use of a second enrollment status data and a system synchronization in conjunction with an updating event.
	OBERHEIDE et al. teaches a method for verifying status of an authentication device using two-factor authentication (2FA) layer and token authentication layer whereby it uses what a user knows as an authentication layer1 but also what a user has as authentication layer2.  2FA can involve a phone or device to be registered to a particular user, see [0003]. OBERHEIDE et al. also teaches the “Authentication system” can be associated with multiple accounts system wherein the authentication application can be customized for use with a variety of different accounts with 2FA to increase the level of authentication [0023] and Fig. 1, 110.
	
    PNG
    media_image6.png
    558
    438
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to application was filed to modify the identity authentication system of OZANIAN to include multiple-account authentication system or variety of different accounts with 2FA as taught by OBERHEIDE et al. for improving authentication, see [0003 and 0023].  Rationale G, combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  In view of the teachings of OBERHEIDE et al., it would have been obvious to set up 2nd enrollment for the device and match the 2nd enrollment status with 3rd party enrollment status for further authentication as taught by OBERHEIDE et al. as authentication with a variety of different accounts.
OZANIAN /OBERHEIDE et al. fairly teaches the claimed invention except for explicitly discloses the updating of the system in effect synchronizes the databases.  
SINGH et al. is cited to teach the step of updating of the system in effect synchronizes the databases, see col. 17, lines 20-37 or pars. (84).

    PNG
    media_image7.png
    180
    579
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to application was filed to modify the identity authentication system of OZANIAN/OBERHEIDE et al. to include the updating and synchronizing the databases as taught by SINGH et al. for synchronizing the sending and receiving database, see col. 17, lines 30-37.  Rationale G, combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
As for dep. claim 2 (part of 1 above) and respective 11 (part of 10 above), which deals with identifying a with updating subscriber profile data, this is taught in OZANIAN [0095] or Fig. 6, step 626 “Status changed” and 628 “Update data status in the database.”
As for dep. claim 3 (part of 1 above) and respective 12 (part of 10 above) and 21 (part of 19 above), which deals with a parameter of “comparing data object” feature, carried out in real-time, this is taught in OZANIAN [0159 “in real time”].

    PNG
    media_image8.png
    122
    520
    media_image8.png
    Greyscale

As for dep. claim 4 (part of 1 above) and respective 13 (part of 10 above), which deals with additional feature of “creating a subscriber profile data object”, this is taught in OZANIAN [0025 “application may explicitly or transparently create a device profile”].

    PNG
    media_image9.png
    508
    520
    media_image9.png
    Greyscale

As for dep. claim 5 (part of 1 above) and respective 14 (part of 10 above), which deals with additional feature of “cancel profile data object”, this is taught in OZANIAN [0150].

    PNG
    media_image10.png
    137
    525
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    214
    519
    media_image11.png
    Greyscale

As for dep. claim 7 (part of 1 above) and respective 14 (part of 10 above), which deals with additional feature of “receive enrollment request data object from a first third-device device management, this is taught in OBERHEIDE et al.’s “Authentication system” which can be associated with multiple accounts system wherein the authentication application can be customized for use with a variety of different accounts with 2FA to increase the level of authentication [0023] and Fig. 1, 110.
	
    PNG
    media_image6.png
    558
    438
    media_image6.png
    Greyscale

As for dep. claim 8 (part of 1 above) and respective 17 (part of 10 above), which deals identifying a third-party device management system based on the subscriber identifier data, this is taught in OZANIAN [0096, 0097 and 0098].

    PNG
    media_image12.png
    210
    510
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    107
    511
    media_image13.png
    Greyscale



No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689